Citation Nr: 1427647	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-22 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a non-specified nerve disorder, claimed as due to exposure to harmful chemicals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, wife, Dr. S.S.


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to May 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a November 2007 rating decision issued by the Regional Office (RO) in Seattle, Washington.  Jurisdiction was later transferred to the RO in Anchorage, Alaska.  The case was remanded by the Board for additional development in October 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that he developed various neurological problems because he was exposed to nerve agents, herbicides, and other harmful chemicals while he was stationed at Fort Greely, Alaska.  The Department of Defense (DoD) has apparently confirmed 35 trials of the VX nerve agent in that area in June and July 1965.  The Veteran's personal physician alleges that a "Fort Greely syndrome" similar to Gulf War syndrome affects people who lived and worked at Fort Greely and the surrounding area and that the Veteran suffers from this syndrome.

In its October 2011 remand, the Board requested that the examiner identify whether the Veteran has a diagnosable neurologic disorder and, if so, if that is at least as likely as not due to chemical exposure at Fort Greely.  The examiner was also asked to determine whether there is a medically recognized "Fort Greely syndrome."  The examiner was asked to provide a complete rationale for his or her conclusions.  

A VA examination was conducted by a physician assistant in December 2011.  He confirmed that the Veteran did have a mixed polyneuropathy confirmed by nerve conduction testing, but he was unable to make a determination whether or not the Veteran's disorder was the result of chemical exposure at Fort Greely or elsewhere.  The only rationale provided was that the examiner was unfamiliar with a "Fort Greely syndrome."  He recommended that the Veteran be evaluated by a neurologist.

Another examination took place in January 2012.  The examiner diagnosed neuropathy and migraine headaches in addition to a cervical spine disability for which the Veteran is already service connected.  The examining physician also reported that he was unable to make a determination as to the cause of the headaches and neuropathy without resort to speculation.  The examiner noted that the Veteran was scheduled to see a neurologist the following month and that report would be helpful.

The Veteran was seen by a neurologist in April 2012.  The examiner diagnosed ulnar neuropathy and mild left carpal tunnel syndrome but did not provide an etiology opinion.  He also noted that there was a suggestion of a possible cervical myelopathy affecting the left upper limb.

These examinations are insufficient because they did not answer the questions presented in the October 2011 Board remand.  Specifically, they did not address whether "Fort Greely syndrome" is medically recognized and did not provide an etiology opinion.  Therefore, remand is required.

Accordingly, the case is REMANDED for the following action:

1.   Obtain an examination or medical opinion concerning the etiology of the Veteran's neurological disorder(s) from a physician with expertise in environmental medicine or other appropriate specialist.  The examiner should indicate (1) whether Dr. S.S.'s opinion that the Veteran has a "Fort Greely syndrome" has any medical or logical support, (2) whether there is any medical or logical support for the existence of a "Fort Greely syndrome," (3) whether there is any medical evidence supporting the Veteran's allegation that he was exposed to harmful chemicals at Fort Greely, (4) whether it is at least as likely as not (at least 50 percent likely) that the Veteran's current neurologic disorders are the result of exposure to chemicals at Fort Greely, and (5) whether it is at least as likely as not that the Veteran's neurologic disorders were caused or by some other disease or injury in service, or onset during service or within one year of service.  

The examiner must provide a complete rationale for his or her conclusions.  If the examiner is unable to provide the requested opinions without resort to undue speculation, he or she must explain why this is the case.  It is insufficient to state that the examiner is "unfamiliar" with Fort Greely syndrome.  Rather, the examiner should determine whether this claimed condition actually exists.  

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



